—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 16, 1991 (People v Williams, 178 AD2d 570), affirming a judgment of the County Court, Westchester County, rendered October 17, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *483effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Santucci and Krausman, JJ., concur.